Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered December 6, 2013. The order, insofar as appealed from, denied in part the motion of defendants for summary judgment dismissing the complaint and granted the cross motion of plaintiff for summary judgment.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]).
Present — Scudder, P.J., Smith, Centra, Peradotto and Carni, JJ.